Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 1 October 1804
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My best friend
Washington Octbr: 1st 1804

Your three last letters have arrived at the promised time I am concern’d to learn that mine have fail’d however as the news they contain’d was not of the most pleasing nature I am should be grateful for their detention as in all probabily you will recieve three of them by the same opportunity which will be the means of saving you from a state of extreme anxiety and Solicitude—
I am excessively provoked at Mr. Dickens’s impertinence though it has not excited the smallest degree of astonishment in me as I have constantly expected to see such a publication any person who could afford to purchace the Port Folio I presume might have done the same thing the fault certainly orriginated with your Brother and had Mr. Dickins. simply published the letters without adding prefixing your name to them I imagine he might have passed uncensored this opinion is perhaps erronious being totally unequal incapable of forming a judgement the circumstance of those passages being reprinted is certainly disagreable but I venture to assert that they have long since been perused by the persons to whom they were most likely to prove painful and he is not a man likely to whose sensibility will suffer considerably from any thing of this nature these letters have already occasion’d you a sufficient anxiety and I sincerely hope you will not permit your mind to upon dwell upon this subject but pass it over with that philosophical indifference on which I know you pique yourself—
I am sorry you have not made the proposed alterations in the house too much inured to such disappointments to feel them very sensibly I make no doubt I shall live as happily in the house as it stands at present as I should if it were three times as large my whole and sole desire at this moment is to see and embrace you and untill this dearest wish is gratified every thing else is to me indifferent you will find me much alter’d in person Women at my age rarely improve and I in addition have lost one of my front teeth however as I never could boast great personal charms as no alteration change can ever take place in my affections I flatter myself yours will never be alienated and that the remaining years of our lives may be productive of encrease of happiness and esteem—
I omitted to offer you & Mr. Boylston congratulations when you gain’d so favorable a judgement I offer them now & with great sincerity knowing how much you interest yourself in affairs of your clients and the extreme pleasure you feel when your exertions prove successful such a service should be handsomely rewarded—
Adieu my best beloved friend I fondly anticipate the period of your return and hail each coming day Our beloved little ones are well George talks of Papa incessantly though he has never forgiven you for your desertion John calls every body papa he sees poor little fellow he was too young when you left us to remember you I am very impatient to hear from you as I enclosed a paper to you for Mrs. Whitcomb which I trust she has recieved but which you do not mention in your last
I have been order’d to ride on horseback and have been out twice upon a hired horse but Mr. Hellen does not like my venturing upon a common hack and has been looking out for a little poney for me he has seen one little thing that would answer very well at fifty five dollars which he thinks very cheap it is only four years old he says I ride very well I believe I shall take it as Mr. H. says he is almost sure he could get the same money for him if I wished to sell him
Farewell make my best wishes acceptable to your friends and believe me unalterably yours 
L C Adams
P.S. I am ashamed to send this scrawl It is not improbable you may be at a wedding this Winter but you must  guess whose.

